Citation Nr: 1117274	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  05-00 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for disability manifested by dizzy spells.

4.  Entitlement to service connection for prostate disability.

5.  Entitlement to service connection for a heart disorder, to include as secondary to peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1956.  

In July 2010, the Board of Veterans' Appeals (Board) denied service connection for peripheral neuropathy of the upper and lower extremities, for disability manifested by joint problems, for a back disability, and for a disability manifested by breathing problems.  The Board remanded the issues listed on the title page to the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO) for additional development, to include nexus opinions.  

As VA examinations and nexus opinions were obtained and added to the claims files in 2010, there has been substantial compliance with the July 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) ((Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)). 


FINDINGS OF FACT

1.  The original claim of service connection for hypertension was denied by the RO in an unappealed rating decision in January 2002.   
2.  The evidence received subsequent to the January 2002 denial of service connection does not relate to the unsubstantiated fact indicating that hypertension was caused or aggravated by service and does not, by itself or in connection with the evidence previously assembled, raise a reasonable possibility of substantiating the claim for service connection for hypertension.  

3.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claims for service connection for headaches, disability manifested by dizzy spells, a prostate disorder, and a heart disorder, and he has otherwise been assisted in the development of his claims.

4.  The Veteran's statements that he has incurred headaches, disability manifested by dizzy spells, a prostate disorder, and a heart disorder while on active military duty and continuing thereafter are not credible.

5.  The September 2010 conclusions by a VA examiner, based on physical examination and a review of the claims files, that the Veteran's headaches, disability manifested by dizzy spells, prostate disorder, and heart disorder are not causally related to service are competent, credible, and highly probative evidence.

6.  The Veteran does not have headaches that are due to an event or incident of his active service.

7.  The Veteran does not have a disability manifested by dizzy spells that is due to an event or incident of his active service.

8.  The Veteran does not have a prostate disorder that is due to an event or incident of his active service.

9.  The Veteran does not have a heart disorder that is due to an event or incident of his active service.


CONCLUSIONS OF LAW

1.  The January 2002 RO decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1104 (2010).

2.  New and material evidence has not been received to reopen a claim for service connection for hypertension.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 (2010).  

3.  The criteria for service connection for headaches are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4.  The criteria for service connection for disability manifested by dizzy spells are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).

5.  The criteria for service connection for a prostate disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

6.  The criteria for service connection for a heart disorder are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in March 2004, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  

Adequate notice involving new and material evidence was not sent in this case until later in the claims process.  However, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are, as in this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  A letter was sent to the Veteran in August 2010 that informed him of the requirements needed to reopen a claim based on new and material evidence.  A statement of the case was issued in January 2011.

In accordance with the requirements of VCAA, the letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files after the March 2004 letter.  

The Veteran was informed in a March 2006 letter about disability ratings and effective dates if any of his service connection claims was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a veteran of the evidence and information that is necessary to reopen the claim and VA must notify a veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  The Court also held that VA's obligation to provide a veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, VA to examine the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

The VCAA notification letter provided to the Veteran in August 2010 complies with the holding in Kent.  In essence, this letter informed the Veteran that the claim was originally denied because hypertension was not shown to have been incurred in or caused by service and that he must submit evidence showing that the disability is related to service.   

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  However, VA is not required to provide a medical examination in a new and material evidence case unless it is first determined that the claim is reopened.  VA opinions related to the other issues were obtained in September 2010.

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to decide the issues on appeal.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his June 2006 travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  VA sent a letter to a private physician in September 2010 requesting medical records since January 2010 on behalf of the Veteran.  A reply received in December 2010 indicated that the Veteran had been seen in September 2009.  A VA reply 
letter sent in November 2010 requesting the Veteran's records was returned without comment.  Consequently, the Board finds that no additional evidence is available.

Analyses of the Claims

New And Material Evidence

The Veteran seeks to reopen a claim of service connection for hypertension, which he contends he incurred in or as a result of military service.  However, the Veteran has not submitted new and material evidence to reopen the previously denied claim, and the appeal will therefore be denied.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order for the Veteran's claim to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has hypertension due to service.  

The issue of service connection for hypertension was originally denied by an unappealed rating decision in January 2002 because it was not shown to have been incurred in or caused by service.  The Veteran attempted to reopen his claim of service connection for hypertension in December 2003.  The claim was denied in an April 2004 rating decision, and the Veteran timely appealed.

The evidence on file at the time of the January 2002 RO decision consisted of the Veteran's service treatment records, a September 1967 VA hospital report, and VA and private treatment records dated from November 1995 to October 2001.  

Evidence received since January 2002 consists of private treatment records starting in January 1990, December 2003 lay statements, a RO hearing transcript dated in February 2005, a June 2006 Board hearing transcript, a November 1994 Social Security Administration award decision, and written statements by and on behalf of the Veteran.  

The claim was denied in January 2002 because there was no evidence that the hypertension diagnosed several years after service discharge was causally related to service.  

The Veteran's service treatment records reveal a blood pressure reading of 144/90 on entrance examination in January 1954.  The Veteran complained on a December 1954 medical history report of palpitation or a pounding heart and of high or low blood pressure; on examination in December 1954, blood pressure readings were 130/80, 128/76, and 132/80.  On separation evaluation in January 1956, blood pressure readings were 120/80, 120/70, and 120/88; his heart and vascular system were normal.  

The Veteran was hospitalized at a VA facility in September 1967 for alcoholism.  High blood pressure readings were reported.  VA and private treatment reports from November 1995 through October 2001 reveal diagnoses of hypertension beginning in November 1995.  

The evidence added to the claims files after January 2002 includes diagnoses of hypertension beginning in August 1993.

The Veteran was awarded SSA disability benefits based on back disability in November 1994, effective in October 1991.

The Veteran testified in support of his claim at the RO in February 2005 and before the undersigned Veterans Law Judge sitting at the RO in June 2006 that he has hypertension due to stress from service.

Although the evidence added to the claims files since January 2002 is plainly "new" because it was not previously of record, it clearly does not contain any evidence which relates to "unestablished facts necessary to substantiate the claim."  

Thus, the additional evidence received since the January 2002 RO decision does not relate to unestablished facts necessary to substantiate the claim by showing a link between a current disability and service, nor does it raise a reasonable possibility of substantiating the claim.  Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that evidence of the claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service).  

Accordingly, the Board finds that the claim for service connection for hypertension is not reopened.

Service Connection

The Veteran seeks service connection for headaches, disability manifested by dizzy spells, a prostate disorder, and a heart disorder due to service.  The Board presently denies the claims.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran's service treatment records show that the Veteran complained of headaches, dizziness, and heart problems in his December 1954 medical history report; medical examination in December 1954 did not reveal any pertinent disorder.  When examined for discharge in January 1956, the Veteran had a left varicocele, which was considered mild and asymptomatic; no other disability was reported.  

The separation examination report was generated with a view towards ascertaining the Veteran's then-state of physical fitness; it is akin to a statement of diagnosis or treatment and is therefore of increased probative value, reflecting the Veteran's then state of physical fitness.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Private treatment records for August 1993 include the diagnosis of prostatitis.  Private treatment reports for May 1994 reveal complaints of headaches for one month.  A history of heart disease was reported in December 2002, and coronary artery disease and congestive heart failure were noted in January 2005.

The initial post-service notation of any of the disabilities at issue is dated in August 1993 - more than 37 years after discharge.  Such a passage of time is evidence that must be considered as not supportive of the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim).  

The Veteran testified at a RO hearing in February 2005 and at a June 2006 travel board hearing that he had incurred headaches, a disability manifested by dizzy spells, a prostate disorder, and heart disease due to his military service.  He testified that his heart disease was due to stress in service, that his dizziness was due to his high blood pressure, and that he had headaches and prostate problems soon after service discharge.  

VA evaluations, including review of the claims files, were conducted in September 2010.  See Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (Regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (Holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history). 
After review of the claims files and examination of the Veteran, the examiner discussed the evidence of record and noted that the Veteran had mild functional impairment as a result of his subjective complaints.  The diagnoses included status post right thalamic infarct in 1994; likely tension headaches with mild functional impairment; and dizziness that was likely secondary to medication with mild functional impairment.  The examiner concluded that he was unable to link the Veteran's headaches, dizzy spells, prostate problems, or heart condition to service based on the evidence on file without resorting to speculation.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

While the Veteran is competent to report his headaches, dizzy spells, prostate problems, and heart symptoms, he is not competent to report that he has a chronic disability due to service.  Laypersons are not competent to provide evidence in complex medical situations.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  There is no competent medical evidence in this case which links any of the Veteran's disorders to military service.  Such evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

The Board has considered the Veteran's contentions in this case, including the testimony at his personal hearings.  While the Veteran contends that he has headaches, a disability manifested by dizzy spells, a prostate disorder, and heart disease due to service, he is not competent to provide an opinion on the etiology of a disability.  None of the disabilities at issue was noted at service discharge or for many years after service and the only medical nexus opinion on file, which is based on a review of the pertinent evidence and on examination of the Veteran, is against the claims.  Consequently, service connection for headaches, a disability manifested by dizzy spells, a prostate disorder, and heart disease is denied.

With respect to the Veteran's alternate contention that he has heart disease secondary to a neurological disorder, because he is not service connected for a neurological disorder, he cannot be granted secondary service connection for heart disease due to a neurological disorder.  See 38 C.F.R. § 3.310 (2010).

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connected claims denied above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has not been received, service connection for hypertension is not reopened; the appeal is denied.

Service connection for headaches is denied.

Service connection for a disability manifested by dizzy spells is denied.

Service connection for a prostate disorder is denied.

Service connection for heart disease is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


